Case: 15-60409        Document: 00514204750          Page: 1     Date Filed: 10/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                      FILED
                                                                                 October 20, 2017
                                        No. 15-60409
                                                                                   Lyle W. Cayce
                                                                                        Clerk
KENIA YAKELIN GALEANO REYES; JAIR ALEJANDRO GALEANO
REYES,

               Petitioners

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

               Respondent


                         Petition for Review of an Order of the
                            Board of Immigration Appeals
                                   BIA A202 132 814


Before REAVLEY, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
       Kenia Yakelin Galeano Reyes (“Galeano Reyes”) and her two year-old
son, Jair Alejandro Galeano Reyes, petition the court for review of an order of
the Board of Immigration Appeals (“BIA”) denying their asylum applications. 1


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 Jair Alejandro is listed as a derivative beneficiary of his mother’s asylum application,
and his counsel indicated to the BIA that Jair Alejandro was only a derivative beneficiary.
See 8 U.S.C. § 1158(b)(3)(A) (“A spouse or child . . . of an alien who is granted asylum under
this subsection may . . . be granted the same status as the alien if accompanying . . . such
alien.”). Jair Alejandro does not challenge the BIA’s determination that he is only a
derivative beneficiary of his mother’s asylum application. Accordingly, this opinion discusses
only Jair Alejandro’s mother when analyzing the merits of petitioners’ asylum applications.
    Case: 15-60409    Document: 00514204750     Page: 2   Date Filed: 10/20/2017


                                 No. 15-60409

They claimed asylum based on both Galeano Reyes’s past physical abuse from
her father and threats to Galeano Reyes from her brother’s gang after she
turned him in for sexually assaulting his daughter, claiming that such
persecution was due to membership in a particular social group—“Honduran
children lacking effective familial protection in Honduras.”            Because
substantial evidence supports the BIA’s determination that Galeano Reyes
failed to show a nexus between the alleged persecution and her membership in
the proposed particular social group, we DENY the petition.
                               I. Background
      Galeano Reyes and her son, both natives and citizens of Honduras,
arrived at the Hidalgo, Texas, port of entry and applied for admission to the
United States. The Department of Homeland Security (“DHS”) subsequently
instituted removal proceedings against Galeano Reyes and her son via notices
to appear, charging them with attempting to enter the United States without
valid entry documents.
      Galeano Reyes filed an I-589 application for asylum, withholding of
removal, and relief under the Convention Against Torture (“CAT”).           Her
application claimed that she belonged to a particular social group defined as
“Honduran children lacking effective familial protection in Honduras,” and
that she was afraid of her father and brother because of a report she had made
to the police about her brother sexually abusing his daughter. The application
also listed her son as a derivative beneficiary of her asylum application, and a
separate I-589 application for asylum, withholding of removal, and CAT relief
was filed on his behalf.
      The immigration judge (“IJ”) held a removal hearing where Galeano
Reyes testified about her circumstances. She explained that she fled to the
United States because in March 2014, shortly after reporting her brother to
the police for sexually assaulting his daughter, she started receiving threats

                                       2
    Case: 15-60409    Document: 00514204750      Page: 3   Date Filed: 10/20/2017


                                 No. 15-60409

from members of her brother’s gang, the 18th Street Gang. After a particularly
threatening episode, she (together with her niece and other family members)
left Honduras for the United States. Her brother was subsequently released
from prison because the only witnesses to her brother’s crime, Galeano Reyes
and her niece, were no longer available to testify.
       Galeano Reyes also testified that she was physically abused on a regular
basis by her father until she was thirteen and her parents separated. Her
parents subsequently reunited after Galeano Reyes reported her brother’s
sexual assault, but by this time Galeano Reyes was twenty-four years of age
and thus no longer a child. She further testified that she is no longer afraid
that her father might physically hurt her. However, she believes that her
father does not care what happens to her and will let her brother know where
she is if she is ever sent back to Honduras.
       The IJ denied Galeano Reyes’s asylum application and ordered her and
her son removed to Honduras. Galeano Reyes subsequently appealed to the
BIA.    The BIA held that “Honduran children lacking effective familial
protection in Honduras” was not a viable particular social group because “being
young    and   without    an   effective   protector   [were]   not   immutable
characteristics.” As an example of such mutability, the BIA observed that
Galeano Reyes, now twenty-six years of age, no longer qualified for the
particular social group she advocated.      Furthermore, because she did not
belong to the proposed particular social group, the BIA also determined that,
even if the social group were viable, Galeano Reyes failed to establish that the
alleged persecution was on account of her membership in that particular social
group. The BIA finally determined that Galeano Reyes failed to establish that
Honduran authorities were unwilling or unable to control her alleged
persecutors because the evidence showed that the government arrested her
brother and then released him only because the witnesses to his crime were

                                       3
       Case: 15-60409   Document: 00514204750    Page: 4   Date Filed: 10/20/2017


                                  No. 15-60409

not available to testify against him. Accordingly, the BIA concluded that
Galeano Reyes failed to meet her burden of proof with respect to her asylum
application and dismissed her appeal. Galeano Reyes filed a timely petition
for review.
                            II. Standard of Review
        This court reviews the order of the BIA and will consider the underlying
decision of the IJ only if it had some impact upon the BIA’s decision. Orellana-
Monson v. Holder, 685 F.3d 511, 517 (5th Cir. 2012). The court “may usually
only affirm the BIA on the basis of its stated rationale.” Enriquez-Gutierrez v.
Holder, 612 F.3d 400, 407 (5th Cir. 2010). The BIA’s findings of fact are
reviewed “under the substantial evidence standard, which requires that the
decision of the BIA be based on the evidence presented and that the decision
be substantially reasonable.” Id. at 517–18. “Under the substantial evidence
standard, reversal is improper unless the court decides ‘not only that the
evidence supports a contrary conclusion, but also that the evidence compels it.’”
Id. at 518 (quoting Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006)).
That the evidence could support more than one inference “does not prevent an
administrative agency’s finding from being supported by substantial evidence.”
Arif v. Mukasey, 509 F.3d 677, 679 (5th Cir. 2007) (per curiam) (quoting
Consolo v. Fed. Mar. Comm’n, 383 U.S. 607, 620 (1966)).
                                III. Discussion
        The Attorney General has the discretion to grant asylum to refugees.
8 U.S.C. § 1158(b)(1); Jukic v. I.N.S., 40 F.3d 747, 749 (5th Cir. 1994). A
refugee is a person who is outside of her country and is unable or unwilling to
return “because of persecution or a well-founded fear of persecution on account
of race, religion, nationality, membership in a particular social group, or
political opinion.” 8 U.S.C. § 1101(a)(42)(A); Orellana-Monson, 685 F.3d at
518.     “The alien carries the burden to establish a nexus between the

                                        4
    Case: 15-60409    Document: 00514204750        Page: 5   Date Filed: 10/20/2017


                                 No. 15-60409

persecution and one of the five statutory grounds for asylum.” Tamara-Gomez
v. Gonzales, 447 F.3d 343, 349 (5th Cir. 2006).
      Galeano Reyes challenges the BIA’s determinations that she failed to
establish (1) that “Honduran children lacking effective familial protection in
Honduras” is a viable particular social group; (2) a nexus between the alleged
persecution and membership in her proposed particular social group; and
(3) that Honduras is unable or unwilling to protect her from persecution by the
gang members and her brother. Because we conclude that there is substantial
evidence to support the BIA’s determination that Galeano Reyes failed to
establish a nexus between the alleged persecution and her membership in the
proposed particular social group, we do not consider the BIA’s two additional
reasons for denying Galeano Reyes’s asylum application.
      To establish a nexus between persecution and a particular social group,
the asylum applicant must establish that “membership in a particular social
group . . . was or will be at least one central reason for persecuting the
applicant.” 8 U.S.C. § 1158(b)(1)(B)(i). Whether an asylum applicant has
demonstrated the requisite nexus is a factual question reviewed under the
substantial evidence standard. Thuri v. Ashcroft, 380 F.3d 788, 791 (5th Cir.
2004) (per curiam).
      The BIA determined that Galeano Reyes failed to establish that
membership in a particular social group was a central reason for the alleged
persecution.   It gave two reasons for this conclusion. First, Galeano Reyes’s
only proposed social group, “Honduran children lacking effective familial
protection in Honduras,” did not constitute a viable particular social group.
Second, even if her proposed social group were a viable particular social group,
Galeano Reyes is an adult and thus not a member of a group consisting of
“Honduran children.” We conclude that substantial evidence supports the
second reason, so we do not reach the first one.

                                       5
     Case: 15-60409      Document: 00514204750         Page: 6    Date Filed: 10/20/2017


                                      No. 15-60409

       As an initial matter, Galeano Reyes waived the issue relating to past
abuse of her father because it was not briefed on appeal. Chambers v. Mukasey,
520 F.3d 445, 448 n.1 (5th Cir. 2008). Galeano Reyes refers to testimony from
the removal hearing about past abuse from her father, but she never argues
this as a reason she is entitled to asylum status. Instead, she asks the court
to “indicate that [her] group membership furnishes a central reason for the
past persecutory acts (and the feared future persecutory acts) by [her] brother
and his gang-member accomplices.” Accordingly, this issue is waived.
       As to the issue Galeano Reyes did brief relating to threats from gang
members, she contends that the BIA erred in determining that she does not
belong to her proposed particular social group. 2 She makes two arguments:
(1) she continues to be targeted despite getting older and (2) her vulnerable
kinship ties to her brother form a central reason for her persecution. Both
arguments miss the mark.
       The first argument erroneously assumes that Galeano Reyes was
initially in the group when the persecution began but has since aged out of the
group. But the evidence shows that she was twenty-four years old when she
reported her brother’s crime and started receiving threats from gang members.
That is to say, Galeano Reyes was no longer a Honduran child when the
persecution began and thus was not a member of the proposed particular social
group at that time.       Her citation to a Seventh Circuit case involving the
definition of a “young woman” is inapposite because under no definition would
a twenty-four year old be a child. See Cece v. Holder, 733 F.3d 662, 673 (7th
Cir. 2013) (en banc). Accordingly, even assuming the proposed particular

       2   Galeano Reyes also asserts that her son is part of the proposed particular social
group, but as discussed supra in note 1, her son is a derivative beneficiary of her asylum
application. Thus, Galeano Reyes’s eligibility for asylum is dispositive—i.e., her son’s
eligibility depends on her grant of asylum. See 8 U.S.C. § 1158(b)(3)(A) (“A spouse or child
. . . of an alien who is granted asylum under this subsection may . . . be granted the same
status as the alien if accompanying . . . such alien.”).
                                             6
     Case: 15-60409       Document: 00514204750         Page: 7    Date Filed: 10/20/2017


                                      No. 15-60409

social group is viable, there is substantial evidence to support the BIA’s
conclusion that Galeano Reyes was not persecuted on account of her
membership in that group.
       Galeano Reyes’s second argument, that she was persecuted because of
kinship ties to her brother, is an improper attempt to assert a reason for
persecution that was not first raised before the BIA. Failure to raise an
argument before the BIA constitutes a failure to exhaust administrative
remedies and deprives this court of jurisdiction to consider the argument. Rui
Yang v. Holder, 664 F.3d 580, 588 (5th Cir. 2011). The only reason Galeano
Reyes presented before the BIA for her persecution was membership in a group
defined as “Honduran children lacking effective familial protection in
Honduras.”      This group does not contemplate persecution based on the
presence of kinship ties, but instead contemplates persecution due to the
absence of effective protection from whatever kinship ties may exist. Because
Galeano Reyes did not raise this issue before the BIA, this court lacks
jurisdiction to consider it. 3 See id.
       DENIED.




       3 Galeano Reyes cites Citizens United v. Federal Election Commission, 558 U.S. 310
(2010), to argue that the exhaustion doctrine is inapplicable here because all of her
arguments are a subset of issues addressed by the BIA. Although an administrative agency
was a defendant in Citizens United, the case did not involve a petition for review of an
administrative agency’s adjudication, and thus has no bearing on the exhaustion doctrine.
See 558 U.S. at 321 (explaining that Citizens United sought declaratory and injunctive relief
in federal court).

                                             7